DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 4, and 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.
Applicant’s election without traverse of Claims 1, 2, 5, and 6 in the reply filed on 02/25/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flotage" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer (US 6231007 B1)
Re claim 1, Schafer discloses a flight vehicle operating method (Figs. 1-4) comprising:
an operation (a) of flying a flight vehicle toward a mooring unit located below the flight vehicle (Fig. 1, step 1 aircraft underway toward anchoring points shown in Fig. 2, step 6);
Fig. 2, step 6, fixing the ropes to the anchoring points)
an operation (c) of reducing a weight of the flight vehicle (Fig. 2, step 8, releasing ballast water), increasing the flotage of the flight vehicle, or increasing the flotage of the flight vehicle while reducing the weight of the flight vehicle, by using a first flotation adjuster (ballast water);
an operation (d) of floating the flight vehicle at a suitable altitude in the air (Fig. 3, step 10, vehicle floats at a suitable altitude for loading or removing the load);
an operation (e) of increasing the weight of the flight vehicle (Fig. 3, step 11, ballast weights are hung… water, fuel, etc.), reducing the flotage of the flight vehicle, or reducing the flotage of the flight vehicle while increasing the weight of the flight vehicle, by using a second flotation adjuster (ballast weights) or a propelling unit of the flight vehicle; and
an operation (f) of releasing the connection between the flight vehicle and the mooring unit (Fig. 4, step 14 , release the anchoring points) and withdrawing the cable (Fig. 4, step 15, retracting the lower retaining ropes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Powelson et al (“Powelson”) (US 1823288 A).
Re claim 2, Schafer discloses the flight vehicle operating method of claim 1, but fails to disclose wherein the operation (c) comprises an operation of reducing the weight of the flight vehicle by lowering the first flotation adjuster or by unloading the first flotation adjuster from the flight vehicle by discharging the first flotation adjuster to the outside, and
the operation (e) comprises an operation of increasing the weight of the flight vehicle by loading the second flotation adjuster into the flight vehicle by raising the second flotation adjuster, or reducing the flotage of the flight vehicle by unloading the second flotation adjuster from the flight vehicle by discharging the second flotation adjuster to the outside.
However, Powelson teaches an operation of reducing the weight of the flight vehicle by lowering the first flotation adjuster (Figs, 5-7, “Weight is removed from the airship on the lowering of its free end”, as the chain 571 lowers the weight of the vehicle is reduced) or by unloading the first flotation adjuster from the flight vehicle by discharging the first flotation adjuster to the outside, and
an operation of increasing the weight of the flight vehicle by loading the second flotation adjuster into the flight vehicle by raising the second flotation adjuster (Fig. 1, Pg. 1, lines 88-90, “liquid, the weight of which is added to or removed from the airship”), or reducing the flotage of the flight vehicle by unloading the second flotation adjuster from the flight vehicle by discharging the second flotation adjuster to the outside.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schafer by having operation (c) comprise an operation of reducing the weight of the flight vehicle by lowering the first flotation adjuster .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Richard (US 1897539 A).
Re claim 5, Schafer discloses flight vehicle operating method of claim 1, but fails to disclose wherein the mooring of the flight vehicle to the mooring unit comprises guiding the cable to the mooring unit by using a guide unit installed at an end portion of the cable.
However, Richard teaches wherein the mooring of the flight vehicle to the mooring unit (Fig. 1) comprises guiding the cable to the mooring unit by using a guide unit (Fig. 6, grapple 41 and hook 43) installed at an end portion of the cable (Pg. 3, lines 8-11, “In order that a dirigible may be engaged with the landing gear there has been provided a grapple 41 carried by the gondola 42. This grapple includes a hook 43”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schafer by having the process of mooring of the flight vehicle to the mooring unit comprise guiding the cable to the mooring unit by using a guide unit installed at an end portion of the cable as disclosed by Richard. One of ordinary skill in the art would have been motivated to make this modification to make it make it easier, faster, and safer for ground crew to couple the cable to the mooring unit.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Steinmetz (US 1634964 A).
Re claim 6, Schafer discloses the flight vehicle operating method of claim 1, but fails to disclose further comprising raising or lowering the flight vehicle  by winding or unwinding the cable by rotating a mooring winding unit installed in the mooring unit.
However, Steinmetz teaches a mooring operation for a flight vehicle comprising raising or lowering the flight vehicle (Pg. 1, lines 77-78, “The winch 13 serves to draw the dirigible downwards”) by winding or unwinding the cable by rotating a mooring winding unit installed in the mooring unit (Pg. 1, lines, 19-20, “a winch upon which the mooring line may be wound”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schafer by raising or lowering the flight vehicle by winding or unwinding the cable by rotating a mooring winding unit installed in the mooring unit as disclosed by Steinmetz. One of ordinary skill in the art would have been motivated to make this modification to able to easily adjust the height of the flight vehicle to meet mission requirements while keeping the necessary equipment for doing so in the mooring unit to reduce a weight of the flight vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642